Citation Nr: 0024565	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  94-38 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease of the cervical spine, C4 through 
C7.

2.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the lumbar spine, L4-L5.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1964 to 
December 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which determined that a 10 percent 
evaluation was warranted for degenerative disc disease at L4-
L5 and a 10 percent evaluation was also warranted for 
degenerative joint disease at C4 through C7.

The Board notes that in a December 1998 decision, the Board 
remanded the issue of entitlement to a permanent and total 
disability rating for pension purposes.  In a November 1999 
rating decision, the RO granted entitlement to nonservice-
connected pension benefits.  



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Degenerative joint disease of the cervical spine is 
manifested by osteoarthritis confirmed by x-ray with 
limitation of motion and bilateral paraspinal muscle spasm as 
well as bilateral trapezius spasm, with range of motion of 
the neck additionally limited by pain, fatigue, and lack of 
endurance following repeated use, with pain having a major 
functional impact.

3.  Degenerative disc disease of the lumbar spine is 
manifested by moderate disc space narrowing at L4-L5, minimal 
disc bulging at the level of L5-S1, limitation of motion of 
the lumbar spine, loss of lumbar lordosis, and mild to 
moderate bilateral paraspinal muscle spasm at L4-L5 and L5-
S1, with range of motion limited by pain, fatigue, and lack 
of endurance following repeated use with pain having a major 
functional impact.  



CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for degenerative 
joint disease of the cervical spine, C4 through C7, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5290 
(1999).

2.  The criteria for a 40 percent evaluation for degenerative 
disc disease of the lumbar spine, L4-L5, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5293, 5295 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1999).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Separate diagnostic codes identify the various 
disabilities. 

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(1999) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little-used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  See 38 C.F.R. § 4.40.  

The provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, 
impaired ability to execute skilled movements smoothly, pain 
on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  See 38 C.F.R. §§ 4.45 and 4.59.

Traumatic arthritis is evaluated based upon limitation of 
motion of the affected part, like degenerative arthritis.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (1999).  
Pursuant to Diagnostic Code 5003, arthritis established by x-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint or joints involved.  In the absence of 
limitation of motion, x-ray evidence of involvement of 2 or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations warrants a 20 percent 
evaluation.  X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joints warrants a 10 percent 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of motion of the cervical spine is rated pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5290, which provides 
that moderate limitation of motion warrants a 20 percent 
evaluation.  A 30 percent evaluation is warranted for severe 
limitation of motion of the cervical spine.  An evaluation in 
excess of 30 percent is not contemplated by this regulation.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5290.  

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5292, a 20 
percent disability evaluation is warranted for moderate 
limitation of motion of the lumbar spine.  Severe limitation 
of motion of the lumbar spine warrants a 40 percent 
disability evaluation.  An evaluation in excess of 40 percent 
is not contemplated by this regulation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (1999).  

The words "mild" "moderate" and "severe" are not defined 
in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (1999).  It should also be noted 
that use of terminology such as "mild" by VA examiners and 
others, although an element of evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.  

Lumbosacral strain is rated pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5295, which provides that lumbosacral strain 
with muscle spasm on extreme forward bending with loss of 
lateral spine motion, unilateral, in a standing position 
warrants a 20 percent disability evaluation.  A 40 percent 
evaluation, the highest allowable under this diagnostic code, 
contemplates severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility of forced motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.

Intervertebral disc syndrome is rated pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (1999), which provides that a 
20 percent evaluation is warranted for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation is warranted for severe intervertebral 
disc syndrome with recurring attacks and intermittent relief.  
Pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief 
warrants a 60 percent evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

The Board notes that in the instant case, the veteran is 
technically not seeking an increased rating, since his appeal 
arises from the original assessment of a disability rating.  
When a veteran is awarded service connection for a disability 
and subsequently appeals the initial assessment of a rating 
for that disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 119 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson, it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson v. West, 
12 Vet. App. 119 (1999).

Factual Background

Service medical records reflect that in October 1965, the 
veteran suffered a laceration to the right flank 
approximately five inches by seven inches involving the 
muscle layers, as well as a four inch laceration of the right 
tibial tubercle and a three inch by four inch laceration over 
the right posterior chest.  Subsequent clinical records 
reflect complaints of back pain in December 1965.  The wounds 
were surgically debrided and closed.  It was noted that the 
wounds were completely healed by October 31st and the veteran 
was asymptomatic.  In his November 1967 report of medical 
history, the veteran reported that his right flank injury 
caused a slight sway in his walking.  

Upon VA examination dated in May 1968, no findings relative 
to the musculoskeletal system were reported.  

Private clinical records dated from 1976 to 1988 reflect that 
in 1977, the veteran reported experiencing low back pain for 
ten years.  

Relevant VA treatment records dated from 1993 to 1994 reflect 
complaints of low back pain.  An October 1994 treatment 
record reflects negative straight leg raising both active and 
passive and sensory intact throughout.  An impression of mild 
degenerative joint disease, not impressive with 
radiculopathy.  

Upon VA examination dated in March 1994, the veteran 
complained of severe back pain when his back went out, 
approximately once every other month.  Physical examination 
revealed no postural abnormalities and no bony deformities.  
There was a decreased muscle mass noted on the right side of 
the lower back region.  Range of motion was noted as 45 
degrees forward flexion, 35 degrees backward extension, 30 
degrees left and right lateral flexion, and 40 degrees right 
and left rotation.  Minimal pain was noted on range of motion 
testing.  The examiner opined there was no obvious 
neurological involvement.  A diagnosis of chronic occasional 
low back pain with mild range of motion deficits was noted.  

A March 1994 radiological report of the lumbar spine reflects 
an impression of degenerative disc disease at L4-5.  There 
was moderate disc space narrowing at L4-5 with anterior 
osteophytes at that level.  A March 1994 radiological report 
of the cervical spine revealed degenerative changes of the 
facet joints on the right at C4-5 and C5-6, as well as 
degenerative changes of the right uncovertebral joints at C3-
4.  Anterior osteophytes were also present at C4-5, C5-6, and 
C6-7.  There was evidence of a congenital fusion of C2-3.

Relevant VA treatment records dated in 1995 reflect continued 
complaints of low back pain.  A May 1995 clinical record 
noted a relevant assessment of low back pain secondary to 
degenerative joint disease.  

A June 1995 magnetic resonance imaging report of the lumbar 
spine reflects an impression of degenerative changes of the 
lumbar spine with type II discogenic marrow changes at the 
level of L4-L5 and desiccation and degeneration of the disc 
material at the level of L4- L5 and L5-S1; right posterior 
paramedian extruded disc herniation at the level of L4-L5 
with focal compression of the dural sac at this level; and 
minimal disc bulging at the level of L5-S1.  A June 1995 
radiological report was negative for radiopaque foreign 
bodies.  

Upon VA general medical examination dated in March 1997, it 
was noted the veteran had had chronic mechanical low back 
pain that prevented him from working because of its severity.  
There were no radiculopathic symptoms in the upper or lower 
limbs.  Physical examination of the neck revealed 30 degrees 
flexion, 40 degrees extension, and 90 degrees lateral 
rotation with 30 degrees lateral flexion bilaterally.  No 
crepitus or spasm was noted in the cervical musculature.  
Motor strength proximally and distally was intact and distal 
range of motion of the joints was intact with no evidence of 
a sensory radiculopathy involving the cervical root segments.  
Examination of the lower limbs revealed a positive Lasegue's 
sign on the left at 80 degrees elevation, characterized by 
spasm and loss of lumbar lordosis.  There was no Lasegue's 
sign on the right.  Babinski's signs were absent and there 
was no evidence of L4-L5 or L5-S1 sensory radiculopathy 
noted.  Forward flexion of the lumbosacral spine was limited 
to 85 degrees, characterized by low back pain and loss of 
lumbar lordosis.  Schrober's sign was absent.  There was no 
kyphoscoliosis or percussion tenderness over the lumbosacral 
spine.  Cerebellar and extrapyramidal neurologic examinations 
were both within normal limits.  The examiner noted that 
there was a history of radiographically documented 
degenerative osteoarthritis of the cervical and lumbosacral 
spines without evidence of radiculopathic symptomatology.

Upon VA examination dated in July 1997, physical examination 
revealed the veteran walked with a normal gait.  The neck was 
rotated laterally to 90 degrees in each direction with pain.  
Flexion was to 40 degrees, extension was to 50 degrees, and 
lateral flexion was to 40 degrees.  It was noted that each of 
these movements caused pain in the posterior neck area.  
There was no crepitus or paravertebral spasm noted in the 
neck.  There were no radiculopathic sensory losses in the 
upper limbs or fasciculation or atrophy.  Examination of the 
lower limbs revealed a bilaterally positive Lasegue's sign at 
40 degrees, characterized by low back pain and loss of lumbar 
lordosis.  There was no evidence of an L4-L5 or L5-S1 sensory 
radiculopathy. Lumbosacral forward flexion was achievable to 
70 degrees with pain in the lumbosacral area.  Rotation of 
the lumbosacral spine was noted as preserved and normal.  
There was no paravertebral spasm noted in the lumbosacral 
spine area.  A surgical scar in the left paramedian area of 
L4-L5 was noted as the area of a lumbar diskectomy.  The scar 
was well healed.  The examiner noted the veteran was status 
post L4-L5 discogenic disease and had extensive 
osteoarthritic changes in C4-C5-C6 and C-7 by x-ray.  The 
examiner opined the veteran was significantly disabled as a 
result of his service-related injuries.  

At his September 1998 hearing before a Member of the Board, 
the veteran testified that his back would go out causing him 
to have to remain in bed for a couple of weeks.  (Transcript, 
page 14).  He described his back as sore, hard to bend, and 
tight. He also stated that it was difficult to sit for long 
periods.  (Transcript, page 16).  The veteran testified to an 
aching in the low back area of the in-service injury that was 
there most of the time.  (Transcript, page 17).  

VA treatment records dated in 1998 and 1999 reflect continued 
complaints of chronic low back pain.  

Upon VA examination dated in July 1999, physical examination 
of the cervical spine revealed evidence of painful motion and 
mild straightening of the cervical lordosis.  There was 
evidence of bilateral paraspinal muscle spasm on C4-5, C5-6, 
and C6-7.  There was also evidence of bilateral trapezius 
spasm.  There was no evidence of weakness or tenderness.  
Range of motion of the cervical spine revealed active flexion 
to 40 degrees with pain at 40 degrees.  Extension active was 
10 degrees with pain at 10 degrees.  Right lateral active 
flexion was 25 degrees with pain.  Left lateral flexion was 
25 degrees with pain.  Right and left lateral rotation was to 
50 degrees with pain.  Range of motion of the neck was 
additionally limited by pain, fatigue, and lack of endurance 
following repeated use with pain having major functional 
impact.  

Physical examination of the lumbar spine revealed evidence of 
straightening of the lumbar lordosis and evidence of mild to 
moderate bilateral paraspinal muscle spasm at L4-L5 and L5-
S1.  Lasegue's sign was negative bilaterally.  There was no 
evidence of weakness or tenderness upon examination.  There 
was also no evidence of scoliosis.  Range of motion of the 
lumbar spine revealed active flexion to 60 degrees with pain, 
extension to 10 degrees with pain, right lateral flexion to 
30 degrees with pain, left lateral flexion to 30 degrees with 
pain, and active right and left rotation to 30 degrees with 
pain.  Range of motion was noted as limited by pain, fatigue, 
and lack of endurance following repeated use with pain having 
major functional impact.  

Sensory examination was noted as within normal limits.  There 
was no evidence of generalized muscle atrophy, wasting, or 
weakness.  Radiological examinations of the cervical spine 
and lumbosacral spine were noted as showing fusion of the 
upper cervical spine and spondylosis in both the cervical and 
lumbosacral spine.  A relevant diagnosis of status-post 
trauma to the cervical spine and lumbar spine with residual 
degenerative joint disease of the cervical spine, 
degenerative disc disease of the lumbar spine was noted.  The 
examiner opined that the veteran was limited in prolonged 
standing and walking secondary to his back problem.  It was 
also noted he should avoid crouching, crawling, overhead 
reaching, stooping, and frequent bending due to his neck and 
back problems.  

In a November 1999 rating decision, the RO determined that a 
20 percent evaluation was warranted for degenerative disc 
disease of the lumbar spine, L4-L5.  In a February 2000 
supplemental statement of the case, the RO determined that a 
20 percent evaluation was warranted for degenerative joint 
disease of the cervical spine, C4 through C7.

Analysis

In regard to the cervical spine, a review of the evidence of 
record reflects degenerative osteoarthritis of the cervical 
spine confirmed by x-ray with limitation of motion and 
bilateral paraspinal muscle spasm as well as bilateral 
trapezius spasm.  The most recent VA examination also noted 
the veteran's range of motion of the neck was additionally 
limited by pain, fatigue, and lack of endurance following 
repeated use, with pain having a major functional impact.  
This is consistent with the July 1997 VA examiner's opinion 
that the veteran was significantly disabled as a result of 
his service-related injuries.  However, the record is 
entirely silent for any evidence of sensory radiculopathy 
involving the cervical root segments or other neurological 
involvement.  The Board concludes that this symptomatology 
more nearly approximates to severe limitation of motion of 
the cervical spine, evaluated as 30 percent disabling.  As 
there is no evidence of neurological involvement or 
radiculopathy, contemplation of 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 in regard to intervertebral disc syndrome is not 
warranted.  

In regard to the veteran's degenerative disc disease of the 
lumbar spine, the evidence of record reflects findings of 
moderate disc space narrowing at L4-L5, minimal disc bulging 
at the level of L5-S1, limitation of motion of the lumbar 
spine, loss of lumbar lordosis, and mild to moderate 
bilateral paraspinal muscle spasm at L4-L5 and L5-S1.  The 
July 1999 VA examiner opined that the range of motion was 
limited by pain, fatigue, and lack of endurance following 
repeated use with pain having a major functional impact.  
Degenerative osteoarthritis has been documented by x-ray 
examination.  The record is silent for any evidence of 
neurological involvement or sensory radiculopathy involving 
L4-L5 or L5-S1.  The Board concludes that the aforementioned 
symptomatology more nearly approximates to a 40 percent 
evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5295, which contemplates lumbosacral strain, in that it 
demonstrates loss of lateral motion with osteoarthritic 
changes, narrowing or irregularity of the joint spaces, and 
limitation of forward flexion.  As the record is silent for 
any evidence of neurological involvement or sensory 
radiculopathy involving L4-L5 or L5-S1, contemplation of 
38 C.F.R. § 4.71a, Diagnostic Code 5293 in regard to 
intervertebral disc syndrome is not warranted.  

The Board recognizes that the Court has held that when a 
diagnostic code provides for compensation based solely upon 
limitation of motion, that the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  38 C.F.R. §§ 4.40 and 4.45 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination and impaired 
ability to execute skilled movement smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse.  Id.

The Board finds that the examinations of record adequately 
portray the degree of functional loss associated with the 
veteran's service-connected lumbar and cervical disabilities.  
Specifically, the July 1999 VA examination report noted that 
range of motion of both the cervical and lumbar spine was 
limited by pain, fatigue, and lack of endurance following 
repeated use with pain having a major functional impact.  The 
report also noted there was no evidence of weakness, 
tenderness, generalized muscle atrophy or wasting.  In 
determining that the veteran's service-connected degenerative 
joint disease of the cervical spine warrants a 30 percent 
evaluation, the highest contemplated by that regulation, the 
Board has taken into consideration the medical findings of 
pain, fatigue, and lack of endurance resulting in a major 
functional impact.  The medical findings have also been taken 
into consideration in assigning a 40 percent evaluation for 
degenerative disc disease of the lumbar spine.  

Finally, as the Board has herein assigned one increase for 
both the cervical spine and the lumbar spine, without 
specifying effective dates or differentiating between 
multiple periods, the question of staged ratings has not been 
decided as prejudicial to the veteran; rather, in this case 
the Board has determined that none of the evidence of record 
supports an evaluation higher than that assigned, at any 
point within the appeal.  Accordingly, no prejudice has 
resulted herein.  Bernard v. Brown, 4 Vet. App. 392-394 
(1993).


(CONTINUED ON THE NEXT PAGE)

ORDER

A 30 percent evaluation is warranted for degenerative joint 
disease of the cervical spine, subject to controlling 
regulations regarding the payment of monetary benefits.

A 40 percent evaluation is warranted for degenerative disc 
disease of the lumbar spine, subject to controlling 
regulations regarding the payment of monetary benefits.  



		
	John E. Ormond, Jr
	Member, Board of Veterans' Appeals

 


